              Case 1:20-cr-00554-JGK
              Case 1:20-cr-00554-JGK Document
                                     Document 67 Filed
                                                 Filed 11/13/20
                                                       11/13/20 Page
                                                                Page 11 of
                                                                        of 22




 Federal Defenders                                                                           Southern District
                                                           52 Dl.1ane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                                     Tel : (212) 417-8700 Fax: (212) 571-0392

                                                                                                -----·-- - -- - .. -
 !}a vid   E. Parron                                                !',._I ~ i~- - ·--- - ~--l ff,u,;;,,,,m,
                                                                                      T)~ ::.;               of        Di.w ·i, I       Nt·w );,,~
  E.~~na ive Direcior                                               ! i nr)r :)1' ,f-::;'' T'T' Jcnnifcr L. Brown
                                                                    ~ I   r   -   -    -   •   •   Y." -'• ' ...   r\tu.mh.   in~Chan:,·

                                                                    I;l [, \"L,l'.:
                                                                    I               rT ~ A .-. ·,: r , t ' T . ,
                                                                                - · - · .. \." . 1. - · ·· - -•L
                                                                                                                                  .- ' (
                                                                                                                                    •     -
                                                                                                                                              f. - \
                                                                                                                                                 -
                                                                                                                                                       '


                                                                    . , ;)('",(_~ fl.                                                                  I.
                                         November 13, 2020          q~;~~;·~. 1 ~~u~ - lf,/2J/.)O~D I:
ByECF
Honorable John G. Koeltl
United States District Judge                             APPLICATION GRANTED
Southern District of New York                                SO ORDERED
500 Pearl Street
New York, NY 10007

           Re:
                                         t(r)p~{(~D.J.
                        United States v. Jameen Walker
                        20 CR 554 (JGK)

Dear Judge Koeltl:

        I write, with the consent of the Government, to request a modification of Mr. Walker's
bail condition to remove the requirement of one co-signer to the bond.

       On October 30, 2020, Mr. Walker was released, with the agreement of the Government,
on a $100,000 personal recognizance bond to be co-signed by one co-signer for moral suasion.
He was placed under Pre-Trial supervision and ordered to check in with Pre-Trial Services by
telephone not less than two times a week. The following additional conditions be also imposed :

    1. Travel restricted to SONY /EDNY
    2. Surrender all travel documents and no new applications
    3.     Drug testing and treatment as directed by Pre-Trial Services
    4. Mental health evaluation and treatment as directed by Pre-TrialServices
    5. Submit to urinalysis and if positive, add condition of drug testing and treatment
    6. Continue to seek employment.

        Mr. Walker is in full compliance with the above conditions ofrelease but, to date, he has
not been able to secure a co-signer to his bond. He is presently living in a homeless shelter and,
unfortunately, has minimal support from family. Despite several attempts , it appears unlikely
that a co-signer will be located.
          Case
          Case 1:20-cr-00554-JGK
               1:20-cr-00554-JGK Document
                                 Document 67 Filed
                                             Filed 11/13/20
                                                   11/13/20 Page
                                                            Page 22 of
                                                                    of 22




      Therefore, I respectfully request that the Court modify Mr. Walker's bail conditions by
removing the condition requiring a co-signer for moral suasion.


                                                   Respectfully submitted,

                                                   Isl Amy Gallicchio

                                                   Amy Gallicchio
                                                   Assistant Federal Defender
                                                   0: 212-417-8728
                                                   M: 917-612-3274


Cc     AUSA Katherine Reilly
       A USA Dina McLeod
